DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over La Rossa (6,678,901) in view of Stark et al. (2012/0248395).
	La Rossa discloses a handrail 10 for a pool or spa comprising: a structure comprising at least one segment of a metal-based material tubing. La Rossa does not disclose the structure of the handrail made of aluminum-base material  and a powder-coating surface treatment. Attention is directed to Stark et al. which teach a handrail being made of aluminum-base material and a powder-coating surface treatment for an exterior surface of the structure (paragraph [0064]). Therefore, it would have been obvious to one of skill in the art to have La Rossa handrail made of aluminum with a powder-coating surface treatment in view of the teaching of Stark et al. for protecting against rust, wherein doing so would be an obvious design choice.
	Regarding claims 2-4, Although La Rossa and Stark et al. do not specifically show that a specific type of aluminum such as pure aluminum, aluminum alloy or 6063 aluminum, it would have been obvious to one of ordinary skill in the art was made to select a specific aluminum for the handrail, since selecting a known material on the basis of its suitability for the intended use is a mere matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim  6, the structure 10 has a 3-bend configuration.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over La Rossa (6,678,901) in view of Stark et al. (2012/0248395) and further in view of Baker (2,974,746).
	La Rossa does not show the structure has a 2-bend configuration. Attention is directed to Baker which disclose a handrail having a 2-bend configuration. Therefore, it would have been obvious to one of skill in the art to modify La Rossa handrail in view of Baker, wherein doing so would be an obvious design choice.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over La Rossa (6,678,901) in view of Stark et al. (2012/0248395) and further in view of Bellinson et al. (3,494,596).
	La Rossa does not show the structure has a 4-bend configuration. Attention is directed to Bellinson et al. which disclose a handrail having a 4-bend configuration (Figs. 1-3). Therefore, it would have been obvious to one of skill in the art to modify La Rossa handrail in view of Bellinson et al. to have a 4-bend configuration, wherein doing so would be an obvious design choice.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over La Rossa (6,678,901) in view of Stark et al. (2012/0248395) and further in view of Laitta et al. (D706,451).
	La Rossa does not show the structure has an arch-top configuration. Attention is directed to Laitta et al.  which disclose a handrail having an arch-top configuration (Figs. 1 and 2). Therefore, it would have been obvious to one of skill in the art to modify La Rossa handrail in view of Laitta et al. to have an arch-top configuration, wherein doing so would be an obvious design choice.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over La Rossa (6,678,901) in view of Stark et al. (2012/0248395) and further in view Ross (6,059,269).
	La Rossa does not disclose the handrail comprising: a decorative element in its structure. Attention is directed to Ross which teaches a handrail 70 (Fig. 15) comprising ornamental balusters 30 and 60 as decorative elements in its structure. Therefore, it would have been obvious to one of skill in the art to employ ornamental balusters with La Rossa handrail in view of the teaching of Ross for decorative purposes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754